Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maida US 10,958,667 in view of Rivlin US 10,121,100.
As per claims 1, 9, 15. Maida teaches A method by one or more electronic devices for identifying and classifying community attacks, the method comprising: determining, for each of a plurality of enterprise networks, one or more incidents occurring in that enterprise network based on analyzing security alerts generated by a web application layer attack detector used to protect a web application hosted in that enterprise network, wherein each incident represents a group of security alerts that have been determined as being associated with the same security event; grouping incidents occurring across the plurality of enterprise networks into groups of incidents, wherein incidents that are determined as having similar features are grouped into the same group of incidents;  (Column 3 lines 40-62)(Column 8 line 51 to Column 9 line 10) (Column 11 line 25 to Column 12 line 16) (teaches for a plurality of enterprise networks, 

Rivlin teaches  classifying each of one or more of the groups of incidents as being an industry-based attack or a spray-and-pray attack based on industry classifications of incidents within that group of incidents, wherein an industry-based attack is an attack that targets a single industry, and wherein a spray-and-pray attack is an attack that targets multiple industries. (Column 1 lines 34-60; Column 2 lines 34-60; Column 4 lines 18-63)  (Determining if an attack is a commodity spray and pray attack or a targeted industry premium attack)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the analysis of Rivlin with Maida because it increases security.  
As per claims 2, 10, 16. Maida teaches The method of claim 1, further comprising: causing a result of the classifying to be displayed by a management console. (Column 9 line 65 to Column 10 line 12)  (displaying graph) As per claims 3, 11, 17 Maida teaches The method of claim 1, wherein the grouping is performed using a clustering-based grouping algorithm. (Column 9 lines 1-5) (clustering algorithm)As per claims 4, 12, 18 Maida teaches The method of claim 3, wherein the clustering-based grouping algorithm uses a distance function to measure similarity of one or more features between incidents. (Column 9 lines 1-5) (distance)
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439